Decision
On May 30, 2001, the defendant was sentenced to the following: Count I: Thirteen (13) months in the Montana State Prison, followed by four (4) years of probation, for the offense of DUI, a felony; Count II: Twenty (20) years in the Montana State Prison, to run consecutive to Count I, for the offense of Assault on a Peace Officer, a felony; Count III: Six (6) months in the Ravalli County Detention Center, to run concurrently with Counts I and II, for the offense of Driving While License Suspended or Revoked; and Count IV: Ten (10) days in the Ravalli County Detention Center, to run concurrently with Counts I and II, for the offense of Failure to Provide Proof of Insurance. The defendant shall not be eligible for parole for a period of ten (10) years.
On October 11,2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Craig Shannon. The state was represented by George Corn.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the *92sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 6th day of November, 2001.
Done in open Court this 11th day of October, 2001.
It is the unanimous decision of the Sentence Review Division that the sentence be affirmed, except for the parole restriction as imposed, which shall be stricken.
The parole restriction is excessive and disproportionate to other sentences imposed for the same or like offenses.
Acting Chairman, Hon. David Cybulski, Member, Hon. Katherine R. Curtis and Alt. Member, Hon. John Whelan.